Citation Nr: 0532606	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for left foot 
disability, on a direct or secondary basis.

2.  Entitlement to service connection for right foot 
disability, on a direct or secondary basis.

3.  Entitlement to service connection for cervical spine 
disability, on a direct or secondary basis.

4.  Entitlement to service connection for low back 
disability, on a direct or secondary basis.

5.  Entitlement to service connection for right ankle 
disability, on a direct or secondary basis.

6.  Entitlement to service connection for right shoulder 
disability, on a direct or secondary basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1988, with periods of active and inactive duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, that denied the veteran's claims 
of service connection for left foot, right foot, cervical 
spine, low back, right ankle and right shoulder disabilities 
on both direct and secondary grounds.  The veteran perfected 
a timely appeal of these determinations to the Board.

When this matter was previously before the Board in May 2004, 
it was remanded for further development and adjudication, 
which has been accomplished.  

As a final preliminary matter, the Board notes that in the 
introduction to the May 2004 remand, the Board observed that 
the veteran had filed claims seeking earlier effective dates 
of service connection for his service-connected left 
shoulder, right knee, left knee and left ankle disabilities, 
as well as to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In an April 2005 rating decision, the RO denied each of these 
claims, and to date, there is no indication in the claims 
folder that the veteran has expressed disagreement with those 
determinations.  As such, none of these issues is before the 
Board.


FINDINGS OF FACT

1.  Service connection is in effect for left shoulder, left 
ankle, left knee and right knee disabilities, resulting in a 
combined disability evaluation of 40 percent.

2.  The veteran's left foot, right foot, cervical spine, low 
back, right ankle and right shoulder disabilities were not 
present in service or until many years thereafter, and they 
are not related to service or to an incident of service 
origin, or a service-connected disability.


CONCLUSION OF LAW

Neither left foot, right foot, cervical spine, low back, 
right ankle nor right shoulder disability was incurred in or 
aggravated by active service, nor are any of these conditions 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.302, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for left foot, 
right foot, cervical spine, low back, right ankle and right 
shoulder disabilities, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran and his representative have been issued a 
Statement of the Case (SOC) and numerous Supplemental 
Statements of the Case (SSOCs) that provided notice of the 
law and regulations, as well as the reasons and bases for the 
RO's determinations.  By way of the SOC and SSOCs; the RO's 
January, February and July 2001 "VCAA" letters, which were 
issued prior to the December 2001 rating action that denied 
service connection for left foot, right foot, cervical spine, 
low back, right ankle and right shoulder disabilities on a 
direct incurrence basis, see Pelegrini, as well as its April 
2002 "VCAA" letter, which related to the secondary aspect 
of his claims, and which predated the August 2002 rating 
decision that denied service connection on a secondary basis 
for these conditions, Id.; through discussions at the 
September 2003 Board hearing; the May 2004 Board remand; and 
the RO's June and September 2004 "VCAA" letters, VA advised 
the veteran of the information and evidence necessary to 
substantiate his claims and the importance of doing so.  Id.  

In this regard, the Board observes that the veteran 
affirmatively demonstrated his understanding of the need to 
do so as the undersigned Acting Veterans Law Judge agreed at 
the September 2003 hearing to hold the record open for 30 
days to provide him with the opportunity to submit additional 
evidence directly to the Board in support of his appeal.  
Moreover, in a signed, April 2005 statement, the veteran 
specifically reported that he had no further evidence to 
submit.

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claims that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Further, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letters, the RO's rating decisions, the SOC, the SSOCs, at 
the Board hearing or in the Board's May 2004 remand, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that a claimant be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records as well as pertinent post-service private and 
VA treatment records and reports, dated from 2000 to 2005.  
In addition, VA sought records from the Social Security 
Administration (SSA).  Further, he was afforded formal VA 
examinations in August 2001, July 2002, and October 2004 to 
determine the nature, extent, onset and etiology of his left 
foot, right foot, cervical spine, low back, right ankle and 
right shoulder disabilities.  Indeed, in his February 2005 
addendum, the examiner who conducted the October 2004 VA 
examination addressed the etiology of these disabilities.

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration at this time, 
without another remand of the case to the RO for further 
development or to give him another opportunity to present 
additional evidence and/or argument because the essential 
fairness of the adjudication was maintained.  See Mayfield; 
see also Bernard v. Brown.  In this case, the record on 
appeal demonstrates the futility of any further evidentiary 
development, and that there is no possibility that additional 
assistance would further aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In his statements and testimony, the veteran reports, in 
essence, that service connection is warranted because his 
left foot, right foot, cervical spine, low back, right ankle 
and right shoulder disabilities each had their onset during 
service.  In support, he emphasizes that, based on the 
results of an October 1988 in-service physical examination, 
he was found to be not physically deployable as a soldier and 
thus was unable to remain in service, which he implies was 
due in part to the conditions for which he is seeking service 
connection.  In addition, he points out that he was not given 
a discharge examination, which he maintains would have 
resulted in findings that would substantiate his claims.  
Alternatively, he contends that service connection is 
warranted on a secondary basis because his left foot, right 
foot, cervical spine, low back, right ankle and right 
shoulder disabilities were each either caused or aggravated 
by his service-connected disabilities, and particularly, as a 
consequence of his right and left knee conditions due to 
altering his gait while walking.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  "Active, military, naval, or air 
service" constitutes active duty, any period of active duty 
for training during which the claimant was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the claimant was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) and 38 C.F.R. § 3.6(a).  In addition, for certain 
chronic diseases, including arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent or more within a prescribed period 
following discharge from service; the presumptive period for 
arthritis is one year.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R.  § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether the 
veteran has left foot, right foot, cervical spine, low back, 
right ankle and/or right shoulder disabilities that are 
related to service or to his service-connected disabilities, 
and particularly, to his right and left knee conditions, the 
Board will focus its discussion to the evidence that speaks 
to this question.  See Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

The service medical records are negative for any indication 
of a chronic left foot, right foot, cervical spine, low back, 
right ankle or right shoulder disability.  In fact, the 
veteran principally argues that service connection is 
warranted because each of these conditions was either caused 
or aggravated by his service-connected left shoulder, left 
ankle, and especially his right and left knee disabilities.  
In addition, there is no medical evidence reflecting 
treatment for any of these conditions until 2000, which the 
veteran explains was because he did not have health insurance 
and was unable to afford formal medical care.

The record contains five pieces of medical evidence relating 
to the onset and etiology of the veteran's claimed left foot, 
right foot, cervical spine, low back, right ankle and right 
shoulder disabilities.  In support of these claims, the 
veteran filed June and December 2000 reports prepared by his 
private treating orthopedist, Dr. C.M. Husted.  In addition, 
as noted above, during the course of this appeal, the veteran 
was afforded formal VA examinations in August 2001, July 2002 
and October 2004; the October 2004 VA examiner also prepared 
a February 2005 addendum.  These examination reports address 
the etiology and onset of the disabilities for which the 
veteran is seeking service connection.  

In a June 2000 treatment record, Dr. Husted reported that the 
veteran had had pain in his neck and back for the past five 
years.  He did not otherwise comment as to the etiology of 
those conditions, nor of the veteran's left foot, right foot, 
right ankle or right shoulder disabilities.

In a December 2000 statement, which Dr. Husted indicated he 
had drafted at the veteran's request, he reported that he 
reviewed the veteran's medical records and examined him in 
November 2000.  Dr. Husted stated that the veteran reported 
that during service, he had the onset of pain in 1988 while 
in basic training, which involved a lot of lifting and 
carrying of ammunition, as well as running and setting up 
howitzers.  Dr. Husted commented that the veteran began 
having pain in his shoulders, knees, and back that was 
chronic since that time.  Dr. Husted thereafter opined that, 
based on the veteran's history and his current physical 
findings, "[t]he condition that he now has is therefore 
military related, it being a causative factor in the onset of 
the pain."

The physician who performed the August 2001 VA examination, 
based on his physical examination and results of diagnostic 
studies, diagnosed the veteran as having status post calcific 
peroneal tendonitis of the left ankle; impingement syndrome 
of the left shoulder; spondylosis or degenerative joint 
disease of the cervical spine; spondylosis of the lumbar 
spine with scoliosis; and bilateral chondromalacia of the 
knees.  The examiner added that the veteran's right ankle was 
normal.  Further, he opined that the veteran's left shoulder, 
left ankle, left knee and right knee disabilities were 
related to service; with respect to the veteran's other 
conditions, i.e., any left foot, right foot, cervical spine, 
low back, right ankle or right shoulder disability, he 
reported that they were not related to service.  Instead, he 
attributed them to the combined effects of obesity, aging, 
heredity and occupation.

Based on the above medical evidence, in December 2001, the RO 
established service connection for left shoulder, left ankle, 
left knee and right knee disabilities, and denied service 
connection, on a direct basis, for left foot, right foot, 
cervical spine, low back, right ankle and right shoulder 
disabilities.

In July 2002, the veteran was afforded another VA examination 
to address his contention that he had left foot, right foot, 
cervical spine, low back, right ankle and right shoulder 
disabilities that were caused or aggravated by his service-
connected conditions.  At the outset of his report, the 
examiner, who had also performed the December 2001 VA 
examination, observed that service connection had been 
established for left shoulder, left ankle, left knee and 
right knee disabilities, resulting in a combined 40 percent 
disability rating.  Following his examination of the veteran, 
he reiterated that the veteran's left ankle, left shoulder 
and bilateral knee problems were related to service, and that 
the other conditions were related to the cumulative effects 
of obesity, aging, heredity and occupation.

To afford the veteran the benefit of any doubts, 
notwithstanding the assessments contained in the August 2001 
and July 2002 VA examination reports, in May 2004, the Board 
concluded that the matter needed to be remanded so that the 
veteran could be afforded another VA examination.  In 
ordering this development, the Board instructed the RO to 
make sure that the examiner reviewed the claims folder and 
performed all necessary tests and studies.  Thereafter, he or 
she was directed to opine as to whether it was at least as 
likely as not that the veteran had left foot, right foot, 
cervical spine, low back, right ankle and/or right shoulder 
disability that were caused or aggravated by the veteran's 
service-connected disability, or were related to his period 
of active service from February 1985 to October 1988.  

Consistent with the Board's May 2004 remand instructions, in 
October 2004, the veteran was afforded a formal VA 
examination.  In compliance with the Board's directions, at 
the outset of his report, the examiner indicated that he had 
reviewed the veteran's claims folder.  The physician noted 
that at the time of the examination, the veteran was 67 years 
old and had retired in 1999 from his occupation as a truck 
driver.  Following his review of the veteran's records, and 
based on the findings of his physical examination as well as 
the results of diagnostic studies, the examiner diagnosed the 
veteran as having status post calcific peroneal tendonitis of 
the left ankle; status post calcific tendonitis of the 
biceps; bilateral chondromalacia; and mild impingement 
syndrome of the left shoulder.  

The examiner also diagnosed the veteran as having severe 
generalized degenerative joint disease affecting his hips, 
ankles and cervical spine, as well as spondylosis of the 
lumbar spine with multi-level degenerative disc disease and 
spinal stenosis.  He added that the veteran had shoulder 
arthritis, bilaterally, and a right ulnar nerve deficit.  The 
examiner opined, however, that the veteran's service-
connected disabilities did not cause or aggravate any of 
these conditions, such as hypertrophic arthritis affecting 
the neck, low back and major joints.  The examiner further 
stated that the only conditions related to service were his 
left shoulder, left ankle, left knee and right knee 
disabilities, and that the other conditions were due to the 
cumulative effects of obesity, lifestyle, aging, heredity and 
occupation.

Thereafter, in a February 2005 addendum, the physician 
further explained the basis for his conclusions.  The 
physician reported that the veteran's service-connected 
conditions were "too mild" and were "relatively 
insignificant" and thus could not have either caused or 
aggravated the problems with the veteran's neck, low back or 
multiple major joints, such as his right ankle, feet or right 
shoulder.

After a careful review of the claims folder, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for left foot, right 
foot, cervical spine, low back, right ankle and right 
shoulder disabilities and therefore service connection must 
be denied.  In reaching these determinations, in its role as 
a finder of fact, the Board concludes that the October 2004 
VA examination report and the February 2005 addendum to that 
report constitutes the most probative evidence addressing 
whether the veteran has a left foot, right foot, cervical 
spine, low back, right ankle or right shoulder disability 
that is related to service or to his service-connected 
conditions.  In this regard, the Board points out that that 
examiner alone carefully reviewed the veteran's complete 
medical history, and administered diagnostic studies as well 
as performed a comprehensive clinical examination.  Further, 
he offered a cogent basis for his assessments that the 
veteran did not have left foot, right foot, cervical spine, 
low back, right ankle and right shoulder disabilities that 
had their onset during service, and his conclusion that none 
of those conditions was caused or aggravated by his four 
service-connected disabilities.  By contrast, Dr. Husted 
appears to have relied primarily on the veteran's account of 
his in-service symptoms.  Moreover, he merely reasoned that 
the veteran's "current condition" was related to service 
because he has had pain since that time.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is clearly against the claims.  
As such, the Board must deny service connection for left 
foot, right foot, cervical spine, low back, right ankle and 
right shoulder disabilities.  In doing so, the Board does not 
question the sincerity of the veteran's conviction that he 
incurred each of these conditions during service or that they 
are etiologically related to his service-connected 
disabilities.  As a lay person, however, he is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, and because the 
preponderance of the medical evidence is against these 
claims, service connection for left foot, right foot, 
cervical spine, low back, right ankle and right shoulder 
disabilities must be denied.




ORDER

Service connection for left foot, right foot, cervical spine, 
low back, right ankle and right shoulder disabilities is 
denied.



	                        
____________________________________________
	M. SALARI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


